734 N.W.2d 205 (2007)
Rick BEAVERS, Plaintiff-Appellant,
v.
BARTON MALOW COMPANY, Jomar Building Company, Inc., Spillis Cardella, DMJM, a/k/a DMJA, Inc., and Robert Smith, Defendants-Appellees.
Docket No. 1332294. COA No. 269007.
Supreme Court of Michigan.
July 13, 2007.
On order of the Court, the application for leave to appeal the January 18, 2007 judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral argument on whether to grant the application or take other peremptory action. MCR 7.302(G)(1). At oral argument, the parties shall address whether, in light of MCR 7.205(F)(3), the following cases were properly decided: Riza v. Niagara Machine & Tool Works, Inc., 411 Mich. 915 (1980); and People v. Kincade (On Remand), 206 Mich.App. 477, 522 N.W.2d 880 (1994). The parties may file supplemental briefs within 42 days of the date of this order, but they should not submit mere restatements of their application papers.